Citation Nr: 1746532	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The RO granted the Veteran's claims of service connection for patellofemoral pain syndrome of the left knee and for patellofemoral pain syndrome of the right knee, assigning a single zero percent rating for these disabilities effective July 12, 2008.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in February 2012 and requested a videoconference Board hearing which was held at the RO in August 2015 before the undersigned Veterans Law Judge; a copy of the hearing transcript has been added to the record.

In a September 2011 rating decision, the RO assigned separate 10 percent ratings for patellofemoral pain syndrome of the left knee and for patellofemoral pain syndrome of the right knee, each effective July 12, 2008.  Because the initial ratings assigned to the Veteran's currently appealed service-connected disabilities are not the maximum ratings available, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Recent caselaw has imposed new requirements on VA examinations that are conducted for the rating of musculoskeletal disabilities.  To comply with this caselaw, the Board must remand this case once again so that the Veteran may undergo an appropriate examination.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The new VA examination that is being obtained on remand must comply with the requirements of Correia. 

The Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, No. 16-1385 (September 6, 2017), the Court recently held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  

In the case at hand, the basis for the examiner's inability to offer an estimate of additional limitation during flare-ups is unclear.  It is therefore necessary to remand this case in order to obtain such an opinion, or to obtain an explanation for why such an opinion cannot be provided.  

While this claim is on remand, the AOJ should obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in November 2016) and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in November 2016) and associate these records with the claims file.

2.  Afford the Veteran a VA examination to determine the current severity of his bilateral knee disabilities.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's knees.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion in BOTH knees (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  Pursuant to Sharp v. Shulkin, No. 16-1385 (September 6, 2017), if it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




